IN THE SUPREME COURT OF THE STATE OF NEVADA

ALBERT ELLIS LINCICOME, JR.; AND No. 84238
VICENTA LINCICOME,
Appellants,

vs.
SABLES, LLC, A NEVADA LIMITED
LIABILITY COMPANY, AS TRUSTEE
OF THE DEED OF TRUST GIVEN BY
VICENTA LINCICIOME AND DATED . FE
5/23/2007; FAY SERVICING, LLC, A
DELAWARE LIMITED LIABILITY

 

ei BY
i OB
E eee y

 

COMPANY AND SUBSIDIARY OF FAY JUL 01 2022
FINANCIAL, LLC; PROF-2013-M4 cuHZAP SIMA BROWN
LEGAL TITLE TRUST BY U.S. BANK, we etsy
N.A., AS LEGAL TITLE TRUSTEE ; PEPE ERGTERR

BANK OF AMERICA, N.A.;
BRECKENRIDGE PROPERTY FUND
2016, LLC; NEWREZ, LLC, D/B/A
SHELLPOINT MORTGAGE
SERVICING, LLC; 1900 CAPITAL
TRUST II, BY U.S. BANK TRUST
NATIONAL ASSOCIATION; AND MCM-
2018-NPL2,

 

Respondents.
ORDER DISMISSING APPEAL

This is an appeal from a permanent writ of restitution and from
district court orders (1) granting a motion for summary judgment, and (2)
awarding attorney fees and costs. Third Judicial District Court, Lyon
County; Leon Aberasturi, Judge.

Respondent Breckenridge Property Fund 2016, LLC has filed a
motion to dismiss this appeal for lack of jurisdiction. Breckenridge asserts
that the summary judgment order is not appealable as a final judgment. In

particular, Breckenridge contends that its claims for slander of title, unjust

Supreme Court
OF
NEVADA

(0) 7A ED
2-2035S

 

 
enrichment, and rent or monies for possession of the subject property
remain unresolved. In response, appellants contend that Breckenridge’s
claim for slander of title was rendered moot by its motion for attorney fees
and costs and that its claims for unjust enrichment and rents or monies
were otherwise resolved. Appellants also summarily assert that the order
awarding attorney fees and costs is an appealable post-judgment order.

Appellants do not provide a copy of any written order finally
resolving Breckenridge’s claims for slander of title, unjust enrichment, or
rent or monies. To the extent appellants assert that the November 5, 2021,
order resolves Breckenridge’s claims for unjust enrichment and rents or
monies, this assertion lacks merit—the order specifically contemplates the
entry of a future order regarding damages for overdue rents. Moreover,
appellants fail to offer cogent argument or citation to authority in support
of their argument that Breckenridge’s claim for slander of title was
somehow mooted or abandoned by its filing of a motion for attorney fees and
costs. Accordingly, appellants fail to demonstrate that the district court has
entered a final judgment appealable under NRAP 3A(b)(1). See Lee v.
GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (“[A] final
judgment is one that disposes of all the issues presented in the case, and
leaves nothing for the future consideration of the court, except for post-
judgment issues such as attorney's fees and costs.”); Moran v. Bonneville
Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899 (2001) ([T]he burden
rests squarely upon the shoulders of a party seeking to invoke our
jurisdiction to establish, to our satisfaction, that this court does in fact have
jurisdiction.”).

In the absence of a final judgment, the order awarding attorney

fees and costs is not appealable as a special order after final judgment. And

Supreme Court
OF
NEVADA

(O) 1947 SERB

2

 

 
Supreme Court

 

 

appellants do not even address the appealability of the order granting a
permanent writ of restitution. As appellants do not assert any other basis
of jurisdiction for the challenged orders and no other statute or court rule
appears to allow an appeal from the challenged orders, see Brown v. MHC
Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court
“may only consider appeals authorized by statute or court rule”), it appears
that this court lacks jurisdiction. The motion to dismiss is granted, and this

court

ORDERS this appeal DISMISSED.!

De luw 2 iJ.

Silver

°

?
( abu dd. Prop, Ji
Cadish Pickering “f

 

 

1Given this dismissal, this court takes no action on respondents Bank
of America, N.A.,’s and Prof-2013 M4-Legal Title Trust, Fay Servicing LLC,
and Shellpoint Mortgage Servicing, LLC’s requests, within their response
to docketing statement and joinder thereto, for clarification of the scope of
this appeal. Counsel for these respondents are reminded that requests for
relief should be by motion, not within a response to docketing statement.
See NRAP 27(a)(1); Matter of Dunleavy, 104 Nev. 784, 787, 769 P.2d 1271,
1273 (1988) (““NRAP 27(a) contemplates that requests for relief from the
court be presented in a formal motion.”).

 

 
cc: Hon. Leon Aberasturi, District Judge
Millward Law, Ltd.
Akerman LLP/Las Vegas
Hutchison & Steffen, LLC/Las Vegas
Wedgewood, LLC
Wright, Finlay & Zak, LLP/Las Vegas
ZBS Law, LLP
Third District Court Clerk

Supreme Court
OF
Nevapa

(OY 197A oD